FILED
                            NOT FOR PUBLICATION                              MAR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10346

               Plaintiff - Appellee,             D.C. No. 4:06-cr-01681-RCC

  v.
                                                 MEMORANDUM *
SERGIO ALFONSO PIEDRA-CASTRO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Sergio Alfonso Piedra-Castro appeals from the 85-month sentence imposed

following his guilty-plea conviction for attempted re-entry after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Piedra-Castro contends that his sentence is substantively unreasonable

because the district court failed to reduce his sentence to account for: (1) the

youthfulness and remoteness of his prior enhancing conviction, and (2) the alleged

ongoing punishment and deterrent effects from the injury he sustained when

apprehended by United States Border Patrol agents.

      The record reflects that the sentence imposed is substantively reasonable in

light of the totality of the circumstances and the factors set forth in 18 U.S.C.

§ 3553(a). See Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Valencia-Barragan, 608 F. 3d 1103, 1108-09 (9th Cir. 2010).

      To the extent Piedra-Castro contends that the district court failed to consider

or make required factual findings regarding his injuries and the circumstances

surrounding those injuries, these contentions are not supported by the record.

      AFFIRMED.




                                           2                                        10-10346